TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 16, 2019



                                      NO. 03-18-00064-CV


                                 Ashley Gail Matusek, Appellant

                                                 v.

                                 James Charles Twine, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA, AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the modification order signed by the trial court on November 1, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.